Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment 
The 1st and 2nd preliminary amendments filed on 07/22/2019 and 09/30/2019 have been considered.
Drawings
The Drawings filed on 07/22/2019 have been considered and approved by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
The noun phrase, “one of the positive electrode conductor pattern and the negative electrode conductor pattern located under the snubber substrate” requires an article. 
 Appropriate correction is required.
References Cited
Takao et al. (US 20150155276 A1) teaches in Figs. 1-3, i.e., a power semiconductor module, but fails to teach the limitations as the claimed invention
Conclusion
This application is in condition for allowance except for the following formal matters: 
See ¶0004 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816